STATE OF MICHIGAN

                            COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                     UNPUBLISHED
                                                                     April 12, 2018
              Plaintiff-Appellee,

v                                                                    No. 334024
                                                                     Wayne Circuit Court
ARTHUR LAROME JEMISON,                                               LC No. 15-010216-01-FC

              Defendant-Appellant.


Before: SAWYER, P.J., and HOEKSTRA and MURRAY, JJ.

MURRAY, J., (concurring).

       I concur with the majority’s resolution of this appeal, but write separately to express my
agreement with Chief Justice BRICKLEY’S partial dissent in People v Adair, 452 Mich. 473, 492-
494; 550 NW2d 505 (1996), where he recognized that the Adair Court’s interpretation of “past”
within MCL 750.520j(1)(a) rendered that word nugatory:

                The majority finds support for its conclusion in the dictionary definition of
       “past” as “ ‘having occurred during a time previous to the present.’ ” Op. at 511,
       n. 8. However, the dictionary definition of “past” makes it meaningless in the
       context of the statute. In order for evidence of sexual conduct to be admitted at
       trial, the conduct must necessarily have occurred during a time previous to the
       trial. It would be impossible to admit evidence of future sexual conduct. The
       result reached by the majority could have been obtained had the Legislature
       worded the exception so as to permit the admission of “evidence of the victim's
       sexual conduct with the actor” or “evidence of the victim's other sexual conduct
       with the actor,” rather than evidence of “the victim's past sexual conduct with the
       actor.” However, as the statute is written, in order to imbue “past” with meaning,
       this Court should find that only evidence of conduct that occurred before the
       alleged assault may be admitted.

               The majority’s construction is not possible under the rule requiring that
       every word in a statute be given meaning. I conclude that the proffered evidence
       does not fall within the exception to the rape-shield statute permitting the
       admission of evidence of past sexual conduct because it deals with sexual conduct
       that occurred after the incident. [Citation omitted.]



                                                -1-
Although the Adair Court’s interpretation of “past” may lead to a more practical application of
the statute, as Chief Justice BRICKLEY explained, reading “past” to include all sexual acts that
occurred prior to the admission of the evidence would include all such acts, thus making the
Legislature’s use of the limiting word “past” meaningless. We are not permitted to read a word
out of a statute. Yachcik v Yachcik, 319 Mich. App. 24, 32; 900 NW2d 113 (2017).



                                                           /s/ Christopher M. Murray




                                              -2-